DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/27/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0063821 A1 MacIntosh et al. in view of US 2017/0190341 A1 Kobayashi.

Regarding claim 1, MacIntosh discloses a method, implemented at a computing device associated with a self-checkout station (SCO) of a retail store (MacIntosh Para. [0080] supermarket checkout system), for preventing theft at the retail store, the method comprising: 
receiving one or more images of a space, wherein the one or more images are captured by a camera at the retail store, and wherein a plurality of items selected by a customer are in the space (MacIntosh Para. [0080] the conveyor contains the items, and creates a reference plane, for the camera to capture images of the item selected by the customer, multiple items are placed and identified; Fig. 1, 8 and 31); 
receiving a weight from a scale at the SCO station, wherein the weight comprises an aggregate weight of a first item the customer intends to purchase and a second item that the customer does not intend to purchase, and wherein both the first and the second items are in the space (MacIntosh Para. [0296-0298] scale may be under a conveyor to determine the weight overall of all items, and use database information for individual weight determination); 
performing first and second digital image analyses on the one or more images of the space (MacIntosh Para. [0281-0284] each object that may be in the image is analyzed to determine confidence value); 
based on the first digital image analysis, identifying the first item in the space that the customer intends to purchase (MacIntosh Para. [0082] the image may be analyzed for markers and recognizable characters, and confirming the identity with inventory markers in a database); 
based on the second digital image analysis (MacIntosh Para. [0281-0284] each object that may be in the image is analyzed to determine confidence value, if the image is partially obscured, a different angle or other factors such as weight may be applied to determine the second item):
determining that the second item is also in the space, responsive to determining that the second item is different than the first item (MacIntosh Para. [0279-0280] multiple objects may be present in the contained area, and each object may be separately identified; Fig. 31) wherein the second item is at least partially obscured from a view of the camera by the first item (MacIntosh Para. [0132] when the items are obscured, positive imagery analysis may not be obtained; Fig. 34-35); 
identifying the second item that is in the space and at least partially obscured from a view of the camera by the first item (MacIntosh Para. [0132] when the items are obscured, positive imagery analysis may not be obtained; Fig. 34-35; Para. [0219] the data collected from 3D identification, may be input and collected for a cashier, or for a customer for self-serve checkouts; Para. [0364]);
generating a control signal to send to the SCO station that: indicates to the SCO station that the second item is in the space (MacIntosh Para. [0310] a video may be presented to the user that may display the purchasers tally);
and controls the SCO station to add the second item to a list of items for which the customer will be charged (MacIntosh Para. [0219] the data collected from 3D identification, may be input and collected; Para. [0364]; Para. [0438] when camera is confirmed with database information, the price of the object is added to the checkout tally; Para. [0452] the image analysis may be accomplished using a mobile device, and the tally may be transferred to the checkout terminal); 
and sending the control signal to the SCO station (MacIntosh Para. [0219] the data collected from 3D identification, may be input and collected; Para. [0364]; Para. [0438] when camera is confirmed with database information, the price of the object is added to the checkout tally; Para. [0452] the image analysis may be accomplished using a mobile device, and the tally may be transferred to the checkout terminal). 
MacIntosh fails to explicitly disclose the items are placed in a container, and throughout the process the items are in the container. 
Kobayashi is in the field of scanning personal container in a checkout station (Kobayashi Abstract, in store scanning of personal reusable trays) and teaches the items are placed in a container, and throughout the process the items are in the container (Kobayashi Para. [0023] shopping cart with tray containers that belong to the user, and the items within the container are scanned, and automatically checked out without the need to remove items or use a conveyor). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method if item identification taught by MacIntosh with the ability to scan items within a container as taught by Kobayashi. The motivation for doing so would be to allow the customer to instantaneously bag their items, and avoid contact with the dirt associated with communal carts and conveyor belts. This allows for a cleaner and more efficient checkout process (Kobayashi Para. [0002-0005]). 

Regarding claim 2, modified MacIntosh discloses the method of claim 1, wherein performing the first and second digital image analyses on the one or more images of the space comprises: performing the first digital image analysis on the one or more images to identify the first item the customer intends to purchase; and performing the second digital image analysis on the one or more images to determine that the second item is also in the space, wherein the second digital image analysis is performed independently from the first digital image analysis (MacIntosh Para. [0279-0284] multiple objects may be present in the contained area, and each object may be separately identified, each object that may be in the image is analyzed to determine confidence value, if the image is partially obscured, a different angle or other factors such as weight may be applied to determine the second item).  
MacIntosh fails to explicitly disclose the imaged space is a container. Kobayashi teaches the imaged space is a container (Kobayashi Para. [0023] shopping cart with tray containers that belong to the user, and the items within the container are scanned, and automatically checked out without the need to remove items or use a conveyor). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method if item identification taught by MacIntosh with the ability to scan items within a container as taught by Kobayashi. The motivation for doing so would be to allow the customer to instantaneously bag their items, and avoid contact with the dirt associated with communal carts and conveyor belts. This allows for a cleaner and more efficient checkout process (Kobayashi Para. [0002-0005]). 

Regarding claim 3, modified MacIntosh discloses the method of claim 2, wherein the first and second digital image analyses are performed on the same one or more images (MacIntosh Para. [0279-0280] multiple objects may be present in the contained area, and each object may be separately identified using the same camera angles and image).  

Regarding claim 4, modified MacIntosh discloses the method of claim 2, wherein the one or more images comprise first and second digital images of the space captured independently of each other, and wherein the first digital image analysis is performed on the first digital image and the second digital image analysis is performed on the second digital image (MacIntosh Para. [0125] the system may comprise more than one camera, to provide more than one angle of the contained area, and therefore provide more accurate reading of items dependent on their location within the contained area; both images are used to identify the objects; Fig. 5).  MacIntosh fails to explicitly disclose the imaged space is a container. Kobayashi teaches the imaged space is a container (Kobayashi Para. [0023] shopping cart with tray containers that belong to the user, and the items within the container are scanned, and automatically checked out without the need to remove items or use a conveyor). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method if item identification taught by MacIntosh with the ability to scan items within a container as taught by Kobayashi. The motivation for doing so would be to allow the customer to instantaneously bag their items, and avoid contact with the dirt associated with communal carts and conveyor belts. This allows for a cleaner and more efficient checkout process (Kobayashi Para. [0002-0005]). 

Regarding claim 5, modified MacIntosh discloses the method of claim 1, wherein identifying the first item in the space further comprises identifying the first item based on input provided by the customer and received from the SCO station (MacIntosh Para. [0360] the shopper may additional provide a shopping list electronically, which may aid in the identification of items; Para. [0080] supermarket checkout system).  MacIntosh fails to explicitly disclose the imaged space is a container. Kobayashi teaches the imaged space is a container (Kobayashi Para. [0023] shopping cart with tray containers that belong to the user, and the items within the container are scanned, and automatically checked out without the need to remove items or use a conveyor). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method if item identification taught by MacIntosh with the ability to scan items within a container as taught by Kobayashi. The motivation for doing so would be to allow the customer to instantaneously bag their items, and avoid contact with the dirt associated with communal carts and conveyor belts. This allows for a cleaner and more efficient checkout process (Kobayashi Para. [0002-0005]). 

Regarding claim 6, modified MacIntosh discloses the method of claim 1, further comprising storing, in a database, information describing characteristics for each of a plurality of inventory items (MacIntosh Para. [0298] reference data for objects may be stored in a database), and wherein identifying the first item in the space comprises: 
determining one or more characteristics of the first item based on the first digital image analysis (MacIntosh Para. [0082] the image may be analyzed for markers and recognizable characters, and confirming the identity with inventory markers in a database); 
comparing the one or more characteristics of the first item to the characteristics of an inventory item (MacIntosh Para. [0298] the sensor data may be compared to reference data for objects may be stored in a database); 
calculating a first confidence value indicating an extent to which the one or more characteristics of the first item matches the characteristics of the inventory item (MacIntosh Para. [0282-0285] a confidence metric may be calculated for items); 
and identifying the first item as being the inventory item responsive to determining that the first confidence value equals or exceeds a first confidence threshold (MacIntosh Para. [0285-0289] when a confidence score is higher, the objects are added, and when they are too low, other factors need to be considered to confidently determine the identity of the object).  MacIntosh fails to explicitly disclose the imaged space is a container. Kobayashi teaches the imaged space is a container (Kobayashi Para. [0023] shopping cart with tray containers that belong to the user, and the items within the container are scanned, and automatically checked out without the need to remove items or use a conveyor). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method if item identification taught by MacIntosh with the ability to scan items within a container as taught by Kobayashi. The motivation for doing so would be to allow the customer to instantaneously bag their items, and avoid contact with the dirt associated with communal carts and conveyor belts. This allows for a cleaner and more efficient checkout process (Kobayashi Para. [0002-0005]). 

Regarding claim 7, modified MacIntosh discloses the method of claim 6, wherein determining that the second item is also in the space comprises: 
determining one or more characteristics of the second item based on the second digital image analysis (MacIntosh Para. [0082] the image may be analyzed for markers and recognizable characters, and confirming the identity with inventory markers in a database); 
calculating a second confidence value indicating an extent to which the one or more characteristics of the second item do not match: 
the characteristics of the inventory item; and/or the one or more characteristics of the first item (MacIntosh Para. [0282-0285] a confidence metric may be calculated for items using characteristics of the article); 
and determining that the second item is different from the first item responsive to determining that the second confidence value equals or exceeds a second confidence threshold (MacIntosh Para. [0285-0289] when a confidence score is higher, the objects are added, and when they are too low, other factors need to be considered to confidently determine the identity of the object; each Object may be given their own individual confidence score and determined separately).  MacIntosh fails to explicitly disclose the imaged space is a container. Kobayashi teaches the imaged space is a container (Kobayashi Para. [0023] shopping cart with tray containers that belong to the user, and the items within the container are scanned, and automatically checked out without the need to remove items or use a conveyor). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method if item identification taught by MacIntosh with the ability to scan items within a container as taught by Kobayashi. The motivation for doing so would be to allow the customer to instantaneously bag their items, and avoid contact with the dirt associated with communal carts and conveyor belts. This allows for a cleaner and more efficient checkout process (Kobayashi Para. [0002-0005]). 

Regarding claim 8, modified MacIntosh discloses the method of claim 7, wherein determining that the second item is also in the space further comprises digitally removing the first item from the one or more images of the space (MacIntosh Para. [0290] when specific objects are identified, their volume may be removed from the model, leaving the remaining object to air in determination).  MacIntosh fails to explicitly disclose the imaged space is a container. Kobayashi teaches the imaged space is a container (Kobayashi Para. [0023] shopping cart with tray containers that belong to the user, and the items within the container are scanned, and automatically checked out without the need to remove items or use a conveyor). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method if item identification taught by MacIntosh with the ability to scan items within a container as taught by Kobayashi. The motivation for doing so would be to allow the customer to instantaneously bag their items, and avoid contact with the dirt associated with communal carts and conveyor belts. This allows for a cleaner and more efficient checkout process (Kobayashi Para. [0002-0005]). 

Regarding claim 9, modified MacIntosh discloses the method of claim 1, wherein determining that a second item is also in the space is based on detecting: 
an edge of the second item; a substantially right angle of the second item; a substantially straight line of the second item (MacIntosh Para. [0298-0299] the images are analyzed for edges, angles and dimensions); a color of the second item; a weight of the second item; one or more physical dimensions of the second item (MacIntosh Para. [0224] the image may be analyzed for shapes, colors, temperature and weight); alpha-numeric text printed on the second item; and optically encoded data printed on the second item (MacIntosh Para. [0082] text recognition and optical character recognition for items). MacIntosh fails to explicitly disclose the imaged space is a container. Kobayashi teaches the imaged space is a container (Kobayashi Para. [0023] shopping cart with tray containers that belong to the user, and the items within the container are scanned, and automatically checked out without the need to remove items or use a conveyor). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method if item identification taught by MacIntosh with the ability to scan items within a container as taught by Kobayashi. The motivation for doing so would be to allow the customer to instantaneously bag their items, and avoid contact with the dirt associated with communal carts and conveyor belts. This allows for a cleaner and more efficient checkout process (Kobayashi Para. [0002-0005]). 
 
Regarding claim 10, MacIntosh discloses a computing device in a network associated with a self-checkout station (SCO) of a retail store (MacIntosh Para. [0080] supermarket checkout system), the computing device comprising: 
communications interface circuitry configured to communicate via a communications network (MacIntosh Para. [0361] all of the devices may wirelessly communicate); 
and processing circuitry operatively connected to the communications interface circuitry (MacIntosh Para. [0597] the processing of object identification is performed on circuitry) and configured to: 
receive one or more images of a space, wherein the one or more images are captured by a camera at the retail store, and wherein a plurality of items selected by a customer are in the space (MacIntosh Para. [0080] the conveyor contains the items, and creates a reference plane, for the camera to capture images of the item selected by the customer; Fig. 1, 8 and 31);
receive a weight from a scale at the checkout station, wherein the weight comprises an aggregate weight of a first item the customer intends to purchase and a second item that the customer does not intend to purchase, and wherein both the first and the second items are in the space (MacIntosh Para. [0296-0298] scale may be under a conveyor to determine the weight overall of all items, and use database information for individual weight determination);
perform first and second digital image analyses on the one or more images of the space (MacIntosh Para. [0281-0284] each object that may be in the image is analyzed to determine confidence value); 
based on the first digital image analysis, identify the first item in the space that the customer intends to purchase (MacIntosh Para. [0082] the image may be analyzed for markers and recognizable characters, and confirming the identity with inventory markers in a database); 
based on the second digital image analysis (MacIntosh Para. [0281-0284] each object that may be in the image is analyzed to determine confidence value, if the image is partially obscured, a different angle or other factors such as weight may be applied to determine the second item):
determine that a second item is also in the space, responsive to determining that the second item is different than the first item (MacIntosh Para. [0279-0280] multiple objects may be present in the contained area, and each object may be separately identified; Fig. 31) wherein the second item is at least partially obscured from a view of the camera by the first item (MacIntosh Para. [0132] when the items are obscured, positive imagery analysis may not be obtained; Fig. 34-35); 
identify the second item that is in the space and at last partially obscured from a view of the camera by the first item (MacIntosh Para. [0132] when the items are obscured, positive imagery analysis may not be obtained; Fig. 34-35; Para. [0219] the data collected from 3D identification, may be input and collected for a cashier, or for a customer for self-serve checkouts; Para. [0364]);
generate a control signal to send to the SCO station via the communications interface circuitry that:
indicates to the SCO station that the second item is in the space (MacIntosh Para. [0310] a video may be presented to the user that may display the purchasers tally);
and controls the SCO station to add the second item to  list of items for which the customer will be charged (MacIntosh Para. [0219] the data collected from 3D identification, may be input and collected; Para. [0364]; Para. [0438] when camera is confirmed with database information, the price of the object is added to the checkout tally; Para. [0452] the image analysis may be accomplished using a mobile device, and the tally may be transferred to the checkout terminal);
and sending the control signal to the SCO station (MacIntosh Para. [0219] the data collected from 3D identification, may be input and collected; Para. [0364]; Para. [0438] when camera is confirmed with database information, the price of the object is added to the checkout tally; Para. [0452] the image analysis may be accomplished using a mobile device, and the tally may be transferred to the checkout terminal).
 MacIntosh fails to explicitly disclose the imaged space is a container. Kobayashi teaches the imaged space is a container (Kobayashi Para. [0023] shopping cart with tray containers that belong to the user, and the items within the container are scanned, and automatically checked out without the need to remove items or use a conveyor). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method if item identification taught by MacIntosh with the ability to scan items within a container as taught by Kobayashi. The motivation for doing so would be to allow the customer to instantaneously bag their items, and avoid contact with the dirt associated with communal carts and conveyor belts. This allows for a cleaner and more efficient checkout process (Kobayashi Para. [0002-0005]). 

Regarding claim 11, modified MacIntosh discloses the computing device of claim 10, wherein to perform the first and second digital image analyses on the one or more images of the space, the processing circuitry is configured to: perform the first digital image analysis on the one or more images to identify the first item the customer intends to purchase; and perform the second digital image analysis on the one or more images to determine that the second item is also in the space, wherein the second digital image analysis is performed independently from the first digital image analysis (MacIntosh Para. [0279-0284] multiple objects may be present in the contained area, and each object may be separately identified, each object that may be in the image is analyzed to determine confidence value, if the image is partially obscured, a different angle or other factors such as weight may be applied to determine the second item).  MacIntosh fails to explicitly disclose the imaged space is a container. Kobayashi teaches the imaged space is a container (Kobayashi Para. [0023] shopping cart with tray containers that belong to the user, and the items within the container are scanned, and automatically checked out without the need to remove items or use a conveyor). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method if item identification taught by MacIntosh with the ability to scan items within a container as taught by Kobayashi. The motivation for doing so would be to allow the customer to instantaneously bag their items, and avoid contact with the dirt associated with communal carts and conveyor belts. This allows for a cleaner and more efficient checkout process (Kobayashi Para. [0002-0005]). 

Regarding claim 12, modified MacIntosh discloses the computing device of claim 11, wherein the processing circuitry is configured to perform the first and second digital image analyses at different times on the same one or more images (MacIntosh Para. [0279-0280] multiple objects may be present in the contained area, and each object may be separately identified using the same camera angles and image).  

Regarding claim 13, modified MacIntosh discloses the computing device of claim 11, wherein the one or more images comprise first and second digital images of the space captured independently of each other, and wherein the processing circuitry is configured to perform the first digital image analysis on the first digital image and the second digital image analysis on the second digital image (MacIntosh Para. [0125] the system may comprise more than one camera, to provide more than one angle of the contained area, and therefore provide more accurate reading of items dependent on their location within the contained area; both images are used to identify the objects; Fig. 5). MacIntosh fails to explicitly disclose the imaged space is a container. Kobayashi teaches the imaged space is a container (Kobayashi Para. [0023] shopping cart with tray containers that belong to the user, and the items within the container are scanned, and automatically checked out without the need to remove items or use a conveyor). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method if item identification taught by MacIntosh with the ability to scan items within a container as taught by Kobayashi. The motivation for doing so would be to allow the customer to instantaneously bag their items, and avoid contact with the dirt associated with communal carts and conveyor belts. This allows for a cleaner and more efficient checkout process (Kobayashi Para. [0002-0005]). 

Regarding claim 14, modified MacIntosh discloses the computing device of claim 10, wherein the processing circuitry is configured to identify the first item based on input provided by the customer and received from the SCO station (MacIntosh Para. [0360] the shopper may additional provide a shopping list electronically, which may aid in the identification of items; Para. [0080] supermarket checkout system).  

Regarding claim 15, modified MacIntosh discloses the computing device of claim 10, wherein the processing circuitry has access to a database that stores characteristics for each of a plurality of inventory items (MacIntosh Para. [0298] reference data for objects may be stored in a database), and wherein to identify the first item in the space, the processing circuitry is configured to: 
determine one or more characteristics of the first item based on the first digital image analysis (MacIntosh Para. [0082] the image may be analyzed for markers and recognizable characters, and confirming the identity with inventory markers in a database); 
compare the one or more characteristics of the first item to the characteristics of an inventory item (MacIntosh Para. [0298] the sensor data may be compared to reference data for objects may be stored in a database); 
calculate a first confidence value indicating an extent to which the one or more characteristics of the first item matches the characteristics of the inventory item (MacIntosh Para. [0282-0285] a confidence metric may be calculated for items); 
and identify the first item as being the inventory item responsive to determining that the first confidence value equals or exceeds a first confidence threshold (MacIntosh Para. [0285-0289] when a confidence score is higher, the objects are added, and when they are too low, other factors need to be considered to confidently determine the identity of the object).  MacIntosh fails to explicitly disclose the imaged space is a container. Kobayashi teaches the imaged space is a container (Kobayashi Para. [0023] shopping cart with tray containers that belong to the user, and the items within the container are scanned, and automatically checked out without the need to remove items or use a conveyor). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method if item identification taught by MacIntosh with the ability to scan items within a container as taught by Kobayashi. The motivation for doing so would be to allow the customer to instantaneously bag their items, and avoid contact with the dirt associated with communal carts and conveyor belts. This allows for a cleaner and more efficient checkout process (Kobayashi Para. [0002-0005]). 

Regarding claim 16, modified MacIntosh discloses the computing device of claim 15, wherein to determine that that the second item is also in the space, the processing circuitry is configured to: 
determine one or more characteristics of the second item based on the second digital image analysis (MacIntosh Para. [0082] the image may be analyzed for markers and recognizable characters, and confirming the identity with inventory markers in a database); 
calculate a second confidence value indicating an extent to which the one or more characteristics of the second item do not match: 
the characteristics of the inventory item; and/or the one or more characteristics of the first item (MacIntosh Para. [0282-0285] a confidence metric may be calculated for items using characteristics of the article); 
and determine that the second item is different from the first item responsive to determining that the second confidence value equals or exceeds a second confidence threshold (MacIntosh Para. [0285-0289] when a confidence score is higher, the objects are added, and when they are too low, other factors need to be considered to confidently determine the identity of the object; each Object may be given their own individual confidence score and determined separately).  MacIntosh fails to explicitly disclose the imaged space is a container. Kobayashi teaches the imaged space is a container (Kobayashi Para. [0023] shopping cart with tray containers that belong to the user, and the items within the container are scanned, and automatically checked out without the need to remove items or use a conveyor). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method if item identification taught by MacIntosh with the ability to scan items within a container as taught by Kobayashi. The motivation for doing so would be to allow the customer to instantaneously bag their items, and avoid contact with the dirt associated with communal carts and conveyor belts. This allows for a cleaner and more efficient checkout process (Kobayashi Para. [0002-0005]). 

Regarding claim 17, modified MacIntosh discloses the computing device of claim 10, wherein to determine that the second item is also in the space, the processing circuitry is further configured to digitally remove the first item from the one or more images of the space (MacIntosh Para. [0290] when specific objects are identified, their volume may be removed from the model, leaving the remaining object to air in determination).  MacIntosh fails to explicitly disclose the imaged space is a container. Kobayashi teaches the imaged space is a container (Kobayashi Para. [0023] shopping cart with tray containers that belong to the user, and the items within the container are scanned, and automatically checked out without the need to remove items or use a conveyor). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method if item identification taught by MacIntosh with the ability to scan items within a container as taught by Kobayashi. The motivation for doing so would be to allow the customer to instantaneously bag their items, and avoid contact with the dirt associated with communal carts and conveyor belts. This allows for a cleaner and more efficient checkout process (Kobayashi Para. [0002-0005]). 

Regarding claim 18, modified MacIntosh discloses the computing device of claim 10, wherein to the processing circuitry is further configured to communicate a message to a representative of the retail store indicating that the second item is in the space (Macintosh Para. [0440] an audible alert may be sounded each time an item is identified).  

Regarding claim 20, MacIntosh discloses a non-transitory computer readable medium comprising computer program code stored thereon that, when executed by the processing circuitry of a computing device associated with a self-checkout station (SCO) of a retail store (MacIntosh Para. [0080] supermarket checkout system; Para. [0597] the processing of object identification is performed on circuitry), configures the computing device to: 
receive one or more images of a space, wherein the one or more images are captured by a camera at the retail store, and wherein a plurality of items selected by a customer are in the space (MacIntosh Para. [0080] the conveyor contains the items, and creates a reference plane, for the camera to capture images of the item selected by the customer; Fig. 1, 8 and 31); 
receive a weight from a scale at the SCO station, wherein the weight comprises an aggregate weight of a first item the customer intends to purchase and a second item that the customer does not intend to purchase, and wherein both the first and the second items are in the space (MacIntosh Para. [0296-0298] scale may be under a conveyor to determine the weight overall of all items, and use database information for individual weight determination);
perform first and second digital image analyses on the one or more images of the space (MacIntosh Para. [0281-0284] each object that may be in the image is analyzed to determine confidence value); 
based on the first digital image analysis, identify the first item in the space that the customer intends to purchase (MacIntosh Para. [0082] the image may be analyzed for markers and recognizable characters, and confirming the identity with inventory markers in a database); 
based on the second digital image analysis (MacIntosh Para. [0281-0284] each object that may be in the image is analyzed to determine confidence value, if the image is partially obscured, a different angle or other factors such as weight may be applied to determine the second item):
determine that the second item is also in the space, responsive to determining that the second item is different than the first item (MacIntosh Para. [0279-0280] multiple objects may be present in the contained area, and each object may be separately identified; Fig. 31) wherein the second item s at least partially obscured from a view of the camera by the first item (MacIntosh Para. [0132] when the items are obscured, positive imagery analysis may not be obtained; Fig. 34-35); 
identify the second item that is in the space and at least partially obscured from a view of the camera by the first item (MacIntosh Para. [0132] when the items are obscured, positive imagery analysis may not be obtained; Fig. 34-35; Para. [0219] the data collected from 3D identification, may be input and collected for a cashier, or for a customer for self-serve checkouts; Para. [0364]);
generate a control signal to send to the SCO station that:
indicates to the SCO station that the second item is in the space (MacIntosh Para. [0310] a video may be presented to the user that may display the purchasers tally);
and controls the SCO station to add the second item to a list of items for which the customer will be charged (MacIntosh Para. [0219] the data collected from 3D identification, may be input and collected; Para. [0364]; Para. [0438] when camera is confirmed with database information, the price of the object is added to the checkout tally; Para. [0452] the image analysis may be accomplished using a mobile device, and the tally may be transferred to the checkout terminal); 
and send the control signal to the SCO station (MacIntosh Para. [0219] the data collected from 3D identification, may be input and collected; Para. [0364]; Para. [0438] when camera is confirmed with database information, the price of the object is added to the checkout tally; Para. [0452] the image analysis may be accomplished using a mobile device, and the tally may be transferred to the checkout terminal).
MacIntosh fails to explicitly disclose the imaged space is a container. Kobayashi teaches the imaged space is a container (Kobayashi Para. [0023] shopping cart with tray containers that belong to the user, and the items within the container are scanned, and automatically checked out without the need to remove items or use a conveyor). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method if item identification taught by MacIntosh with the ability to scan items within a container as taught by Kobayashi. The motivation for doing so would be to allow the customer to instantaneously bag their items, and avoid contact with the dirt associated with communal carts and conveyor belts. This allows for a cleaner and more efficient checkout process (Kobayashi Para. [0002-0005]). 

Response to Arguments
Applicant's arguments filed 04/08/2022 have been fully considered but they are not persuasive. 
Regarding 101, Applicant focuses on the digital image analysis, which uses algorithms to transform digital data to an identification result. Performing algorithms and analysis, even if done so digitally, does not provide more than application on a computer. However, Examiner would take note of the amended claim limitation, in that the results are used to generate signals to a SCO, which in turn controls the device, adds items to a list for purchase, and allows for control of the computer element. The analysis of images may be an abstract idea, but when the results from that analysis are then used to perform a specific and tangible method of SCO listing of items for payment and showcases moving an abstract idea of analysis to a specific application. The integration of the abstract idea into the control of a SCO system is able to showcase a practical application, and therefore, passes the 2A analysis. 
Regarding 103, Applicant directly points to the limitation of “generating a control signal to send to an SCO station that…controls the SCO station to add the second item to a list of items for which the customer will be charged”. The claim language is being interpreted by the Examiner to mean that the second item, which was previously described as being the obscured item, is identified and added to a list of identified objects. Since this is in a retail environment, and specifically at a checkout terminal, the list of identified items would be a list of items the customer will be charged for. MacIntosh Para. [0219] showcases ways in which items that are obscured may be identified, and Para. [0364] describes how a customer profile may be used to help identify objects, by submitting shopping lists and enables shoppers to checkout more quickly. Checking out using a shopping list comparison to identified objects showcases a list of objects for checkout. Additional MacIntosh para. [0438] and [0452] discuss how the identified images are tallied, and the tally is used to pay for the items at a checkout terminal. Next, Applicant points to the problem being addressed, which is reducing theft of items that are at least partially hidden. The claim limitation “wherein the second item is at least partially obscured from a view of the camera by the first item” is being interpreted by the Examiner to mean that the multiple items found within the image, some of which are obscured from view, may be identified based on “image analysis”. Examiner would point to Fig. 34 and 35 of MacIntosh, which indicates the camera angles presented to analyze the space may not be able to properly identify objects, since they are partially obscured from view. This may also be the case when objects are stacked upon each other. The identification of the obscured items may be accomplished by using a secondary camera angle or notifying the user to move objects to get a clearer image for better identification. Both of these secondary identification means use an image analysis and therefore teach the claimed invention. Kobayashi is not relied upon to teach these limitations, and therefore, the combination is used to showcase that this analysis may be performed within a conveyor, cart, or checkout bag. 
Dependent claims do not rely on allowable subject matter, and therefore remain rejected under 103.





Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2016/0189277 A1 Davis teaches fraud detection during shopping (Davis Abstract, self-checkout technology for retail stores for enhanced fraud detection); US 2002/0096564 A1 Bellis teaches checking out multiple items at the same time (Abstract). 
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA E SULLIVAN whose telephone number is (571)272-9501. The examiner can normally be reached M-Th; 7:30 AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN UBER can be reached on (571)270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.S./Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687